Citation Nr: 1617142	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  14-00 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, alcohol abuse, and personality disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to June 1971.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in February 2012.  The RO issued a Statement of the Case (SOC) in November 2013.  In December 2013, the Veteran filed his/her Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In January 2016, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

The Board notes that the appeal originally consisted of two service connection claims (one for PTSD and one for depression).  The United States Court of Appeals for Veterans Claims (Court) has recently held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized as an acquired psychiatric disorder, to include all of the Veteran's current psychiatric diagnoses.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.   

Initially, the Veteran has not been provided with notice for his PTSD claim, to include notice of the revised PTSD regulations.  See 38 C.F.R. § 3.304(f) (2015).  The Veteran must be provided with this requisite notice before his acquired psychiatric disorder claim, to include PTSD, can be decided on the merits.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2015).

Additionally, at his January 2016 Board hearing, the Veteran testified that he underwent an Article 15 proceeding during his active military service, which he believed supported his contention of psychiatric symptoms during his active military service.  Upon remand, the AOJ needs to obtain a complete copy of the Veteran's personnel records.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  In-service inpatient hospitalization and psychiatric-based records are sometimes stored separately from other service treatment records.  Thus, a specific request should be made to obtain records of any mental health treatment the Veteran underwent.  

Further, at his January 2016 Board hearing, the Veteran reported psychiatric treatment at the VA Medical Center (VAMC) in Atlanta, Georgia, in 2003.  The current VA treatment records in the claims file from Atlanta are dated from June 2005.  Upon remand, the AOJ must make attempts to obtain the Veteran's VA treatment records from Atlanta dated from 2003 to June 2005, in addition to recent copies of his VA treatment records, as they are pertinent to the Veteran's claims.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving, 19 Vet. App. at 101-03.

Finally, a remand is necessary in order to obtain an addendum opinion from the VA examiner who conducted the July 2011 mental disorders examination.  At the July 2011 VA examination, the VA examiner diagnosed the Veteran with a history of alcohol abuse and personality disorder.  The VA examiner provided a negative nexus opinion regarding direct service connection for the personality disorder.  Regarding the personality disorder, the Board notes that, generally, a personality disorder is not eligible for service connection, as it is not considered a disease or injury for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2015).  However, such condition may be service-connected if it is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711  (1990); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).  Here, the VA examiner did not provide a medical opinion regarding whether the personality disorder was subject to, or aggravated by, a superimposed disease or injury during service which resulted in an additional disability.  Moreover, the July 2011 VA examiner found that the Veteran did not have a current DSM-IV diagnosis of PTSD.  However, subsequent to the examination, a November 2011 Social Security Administration (SSA) psychiatric examination found that the Veteran had DSM-IV diagnoses of depressive disorder and PTSD.  Thus, medical nexus opinions regarding the etiology of any diagnosed depressive disorder and PTSD are needed, to include under the new PTSD regulations.  See 38 C.F.R. § 3.304(f).  Therefore, a VA addendum medical opinion is necessary before the claim can be decided on the merits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and personality disorder.  In particular, notify the Veteran of the requirements for establishing service connection for PTSD under the revised regulations.  See 38 C.F.R. 
§ 3.304(f).  

2.  The AOJ shall obtain the Veteran's entire personnel file.  The efforts to obtain these records should be documented, and any evidence received in response to this request should be associated with the claims folder for consideration.  If attempts to obtain these records are unsuccessful, and further attempts to obtain them would be futile, then also document this in the file and notify the Veteran accordingly.

3.  Contact the NPRC or any other appropriate custodian and specifically request mental health records pertaining to any treatment the Veteran underwent.  If such records are nonexistent or unavailable, the record should be annotated to reflect this.

4.  Obtain all pertinent VA outpatient treatment records from the VAMC in Atlanta, Georgia, dated from 2003 to June 2005 that have not been secured for inclusion in the record.  

Obtain all pertinent VA outpatient treatment records from the VAMC in Birmingham, Alabama, dated since October 2012 that have not been secured for inclusion in the record.  

Obtain all pertinent VA outpatient treatment records from the VAMC in Tuscaloosa, Alabama, dated since October 2012 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record and the Veteran should be advised of the same in accordance with 38 C.F.R. § 3.159(e).

5.  After obtaining the above records, obtain an addendum opinion to the July 2011 VA mental disorders examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  

After reviewing the record, the examiner should offer medical opinions on the following:

a) Was the Veteran's currently diagnosed personality disorder subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability, to include PTSD and/or depressive disorder?

b) State whether the Veteran has a current diagnosis of PTSD, consistent with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition of the American Psychiatric Association (DSM-IV).  The examiner is asked to discuss the Veteran's November 2011 DSM-IV diagnosis of PTSD from the SSA psychiatric examination.

c) State whether or not the claimed PTSD stressors are related to the Veteran's fear of hostile military or terrorist activity.

d) Is it at least as likely as not (a 50 percent probability or greater) that a depressive disorder is of service onset or otherwise related thereto?  The examiner is asked to discuss the Veteran's November 2011 DSM-IV diagnosis of depressive disorder from the SSA psychiatric examination.

A complete rationale must be provided for all opinions offered, and the examiner must consider and discuss the Veteran's lay statements regarding his history and symptomatology concerning his disability.

5.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




